Citation Nr: 1438885	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for a laceration of the right forehead. 

2.  Entitlement to an initial compensable rating for degenerative changes of the right hand prior to February 28, 2007, and a 10 percent rating thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to a 10 percent disability evaluation for multiple, noncompensable service-connected disabilities, and granted service connection for a laceration of the right forehead and degenerative changes of the right hand, assigning a noncompensable evaluation to each.  

The Veteran submitted additional evidence in July 2014.  He waived review of the evidence by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the evidence in addressing the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran was notified of the decision by letter dated July 31, 2008.  On August 6, 2008, the Veteran's representative filed a statement, entitled "N.O.D.," referencing the July 31, 2008 letter and requesting a hearing before the Board to "discuss these issues."  

As the statement was filed well within one year of the June 2008 rating decision, and appears to seek redress of the denial of entitlement to a 10 percent disability evaluation for multiple, noncompensable service-connected disabilities, as well as additional benefits for the service-connected laceration of the right forehead and degenerative changes of the right hand, the Board finds that it may be construed as a notice of disagreement (NOD) with the denial of entitlement to a 10 percent disability evaluation for multiple, noncompensable service-connected disabilities and the ratings assigned in connection with the grants of service connection for a laceration of the right forehead and degenerative changes of the right hand.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.")  Therefore, the Board has recharacterized the rating claims as appeals of the initial ratings assigned following the grant of service connection.  

A rating of 10 percent for the service-connected degenerative changes of the right hand, effective August 23, 2008, was granted by a June 2011 rating decision.  Later, in an October 2011 rating decision, the 10 percent rating was made effective February 28, 2007.  The Veteran did not appeal that decision, but he had already appealed the earlier June 2008 decision that initially assigned the rating for degenerative changes of the right hand.  Thus, this issue has been framed as entitlement to an initial compensable rating for degenerative changes of the right hand prior to February 28, 2007, and a 10 percent rating thereafter, and is addressed further in the remand section.

In light of the Board's decision below, the issue of entitlement to a 10 percent disability evaluation for multiple, noncompensable service-connected disabilities is moot.  Thus, it is unnecessary to address this issue any further.

An August 2008 hearing request was received prior to the filing of a substantive appeal on these issues.  Applicable regulations require the Board to reject any hearing request received prior to the filing of a substantive appeal.  See 38 C.F.R. § 20.703 (2013).  In any case, the Veteran later denied wanting a Board hearing.  The Veteran did file a substantive appeal on the issue of entitlement to an increased rating for a right forehead laceration in October 2011.  He specifically declined to request a hearing before the Board, although he did request and receive a hearing before a Decision Review Officer in December 2011.

In July 2011, the Veteran communicated an intent to seek an earlier effective date for the award of service connection for degenerative changes of the right hand.  As no action has been taken on this claim, it is referred to the AOJ.  The Board notes that there is no freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  



FINDING OF FACT

Since the award of service connection, the Veteran's laceration of the right forehead is at least one-quarter inch at its widest part, and elevated to palpation; no other characteristics of disfigurement are present, and there is no gross distortion or asymmetry of a paired set of features.  


CONCLUSION OF LAW

Since the award of service connection, the criteria for an initial rating of 30 percent, but no higher, for laceration of the right forehead, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal of the laceration of the right forehead claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a laceration of the right forehead.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in August 2007 and March 2011; the record does not reflect that these examinations are inadequate for rating purposes.  Both examination reports appropriately address the level of severity of the Veteran's scar and there is no indication that the disability has since worsened.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Law and Regulations

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran filed a claim of service connection for a laceration of the right forehead on July 3, 2006.  The rating criteria used to evaluate disabilities of the skin, in particular disabilities involving scars, was amended in September 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The changes were effective October 23, 2008, and applicable to all applications for VA benefits received on, or after, that date.   

When a new regulation is issued while a claim is pending before the VA, unless clearly specified otherwise, VA must apply the new regulation to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The new regulation may not be applied to the claim prior to the effective date of the change.  Id.  

In 2012, Diagnostic Code 7800 was again revised to reflect that the former criteria will apply to all applications received prior to October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008), corrected 77 Fed. Reg. 2910 (Jan. 20, 2012).  This second revision allows for a veteran to request a review under the new criteria, but no such request has been made.  However, given the unusual procedural history of this case, the Board will consider both the former and revised version of Diagnostic Code 7800 in analyzing the evidence received since October 23, 2008.

Under both the former and revised rating criteria for disfigurement of the head, face, or neck, Diagnostic Code 7800 provides that a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Note 1 to both versions of Diagnostic Code 7800 provides that the eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.

Note 4, following revised Diagnostic Code 7800, states that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  

III. Facts

An August 2007 VA examination found that the scar from the Veteran's right forehead laceration was 3 centimeters long and .75 centimeters at its widest part.  The scar was slightly elevated on palpation.  The examiner noted a "slight deformity" of the right eyebrow.  There was no limitation of motion of the right eye or right eyebrow, no droop of the right eye, and no effect on facial or eye expressions.  The examiner diagnosed right eyebrow scar with mild deformity of the right eyebrow, without evidence of functional impairment.  A set of large color photographs of the scar was included with the examination report that appears to be consistent with the examination.  

The Veteran underwent another VA examination in March 2011.  The scar was described as "ovalish," 2 centimeters long and .5 centimeters wide.  There was no pain, skin breakdown, limitations on activities of daily living or employment, or disfigurement.  The examiner stated that the scar was not elevated on palpation.  The scar did not result in gross distortion or asymmetry of a feature or set of paired features.  

During his December 2011 hearing, the Veteran stated that the scar was so noticeable that he was often asked about it.  He also reported that the scar becomes bright red and painful in very cold weather.  The Veteran's wife often asked him if he could mitigate the appearance of the scar.  He noted that very little hair grew in the area of the scar.  

In June 2014, the Veteran's representative asserted that his service-connected scar results in gross distortion of the right eyebrow, as well as asymmetry of the paired eyebrows, and that a 30 percent disability evaluation is warranted on that basis.  

In August 2014, the Veteran submitted a statements from his VA physician and a private physician, both of whom stated that the scar is at least .6 centimeters at its widest part.  The VA physician added that the scar is approximately 2.5 centimeters in length.  

IV. Analysis

The August 2007 VA examination, as well as the recently received VA clinical note and private treatment record, show that the Veteran's scar is approximately .75 centimeters at its widest part, which is a characteristic of disfigurement under both sets of the rating criteria.  

Additionally, the August 2007 VA examiner found that the scar is slightly elevated on palpation, while the March 2011 VA examiner found no such elevation.  The color photographs accompanying the 2007 examination appear to show that the scar is very slightly elevated in certain areas.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that two characteristics of disfigurement, elevation on palpation and a scar of more than .6 centimeters at its widest part, are present.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, a 30 percent rating for the laceration of the right forehead is warranted since the effective date of service connection, July 3, 2006.  As the scar has not been shown to be adherent to underlying tissue, 5 or more inches (13 or more centimeters) in length, or greater than 6 square inches in area, an even higher rating under either versions of the rating criteria is not warranted.  

Although the Veteran testified that the scar becomes bright red and painful in very cold weather, he has not identified any functional impairment that results from these episodes; thus, they cannot form the basis for a rating in excess of 20 percent under Note 4 of the revised criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, note 4 (2008).

V. Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's right forehead scar includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's right eyebrow scar, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  There are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
However, since the Veteran has not asserted that he is unemployable due to his service-connected scar, and there is no evidence of such, consideration of a TDIU is not warranted.  


ORDER

An initial disability rating of 30 percent, but no higher, for a laceration of the right forehead since July 3, 2006, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran submitted a timely NOD with respect to the rating assigned to the degenerative changes of the right hand by the June 2008 rating decision.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim must then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action:

Issue a SOC for the issue of entitlement to an initial compensable rating for degenerative changes of the right hand prior to February 28, 2007, and a 10 percent rating thereafter.  If the Veteran perfects an appeal, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


